UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                Argued April 5, 2006
                               Decided April 26, 2006

                                      Before

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-3861
                                               Appeal from the United States
JASON SEDDON,                                  District Court for the
    Plaintiff-Appellant,                       Southern District of Illinois.

      v.                                       No. 04 C 4058

MAYTAG CORPORATION,                            J. Phil Gilbert,
    Defendant-Appellee.                        Judge.


                                     ORDER

       Jason Seddon filed this action in Illinois state court alleging his former
employer, Maytag Corporation, violated Illinois law by constructively discharging
him for filing a workers’ compensation claim. Maytag removed the action to the
United States District Court for the Southern District of Illinois, and that court
properly exercised its diversity jurisdiction under 28 U.S.C. § 1332: Seddon is an
Illinois citizen seeking more than $75,000 in damages, and Maytag is a Delaware
corporation with its principal place of business in Iowa. The district court granted
Maytag’s motion for summary judgment and Seddon appealed. We affirm the
district court’s judgment because the Illinois appellate courts have never recognized
a retaliation action based on constructive discharge.

      Seddon hurt his back while working on Maytag’s assembly line in November
2002. On December 2, 2002, Seddon filed a workers’ compensation claim with the
No. 05-3861                                                                    Page 2

Illinois Industrial Commission naming Maytag as the respondent. He returned to
work following his injury, but his back pain persisted so he visited his chiropractor
in late December. His chiropractor found him “totally incapacitated” and said he
should refrain from all work. In February 2003 Maytag required Seddon to submit
to an examination by a physician of its choosing; Maytag’s doctor concluded he could
return to work immediately without any “light duty” restrictions. Seddon followed
his chiropractor’s advice and remained on unpaid medical leave until late June
2003, when his personal physician drafted a note indicating he could return to
work. During his six-month absence, Seddon received disability insurance
payments and kept Maytag advised of his medical status by providing the company
with doctor’s notes every thirty days as required by his union’s contract with
Maytag.

        Seddon reported back for work on June 28 but soon encountered further back
pain causing him to miss work July 16-18. His personal physician wrote a note
dated July 21 asking Maytag to “[p]lease allow Jason to do no bending or heavy
lifting due to low back sprain.” Maytag refused to assign Seddon to “light duty”
work because in February its doctor cleared him to return to work without
restrictions. Due to Maytag’s refusal to place him “light duty” status, Seddon
returned to unpaid medical leave on July 22. At his deposition Seddon disputed
whether he was on leave during July and August 2003, but he was surely aware
Maytag considered him on leave when the company sent him a letter dated
August 26. The letter advised Seddon that he had not updated the company on his
medical status within the past thirty days, and that if he did not do so by
September 9, the company would “assume that you no longer wish to remain on
leave of absence and have terminated your employment with Maytag [].” Seddon
received the August 26 letter but never responded or provided Maytag with updated
medical information as required by his union’s contract. Consequently, Maytag
sent Seddon a letter dated September 11 advising him that his employment was
terminated due to his failure to update his medical information by the September 9
deadline.

       Seddon’s counsel made it clear both in his appellate briefs and at oral
argument that he bases his retaliation claim solely on the constructive discharge he
allegedly suffered when Maytag refused to give him “light duty” work in July 2003.
He does not contend that his actual termination in September 2003 was the product
of unlawful retaliation. The district court concluded Seddon could not prevail
because Illinois law does not recognize a retaliatory discharge action for anything
short of actual termination and there was no evidence connecting his actual
discharge to any unlawful motive.

       The Illinois Supreme Court has never recognized a cause of action for
retaliatory constructive discharge, and it has repeatedly emphasized its
disinclination to expand the present scope of retaliation claims. E.g., Metzger v.
No. 05-3861                                                                      Page 3

DaRosa, 805 N.E. 2d 1165, 1173 (Ill. 2004) (“[T]his court has consistently sought to
restrict the common law tort of retaliatory discharge. . . . We have . . . never
recognized a common law tort for any injury short of actual discharge.”); Fisher v.
Lexington Health Care, Inc., 722 N.E. 2d 1115, 1121 (Ill. 1999) (“this court has thus
far declined to recognize a cause of action for retaliatory constructive discharge or
retaliatory demotion”); Zimmerman v. Buchheit of Sparta, Inc., 645 N.E. 2d 877,
882 (Ill. 1994) (“We note that Illinois courts have refused to accept a ‘constructive
discharge’ concept.”); Hartlein v. Ill. Power Co., 601 N.E. 2d 720, 730 (Ill. 1992) (“We
further decline to expand the tort of retaliatory discharge, on these facts, to
encompass the concept of ‘constructive discharge.’”); Hinthorn v. Roland’s of
Bloomington, Inc., 519 N.E. 2d 909, 912 (Ill. 1988) (“We agree that plaintiff has
sufficiently alleged that she was discharged, but wish to make abundantly clear
that we are not now endorsing the constructive discharge concept.”).

       In light of these precedents from the Illinois Supreme Court, we have
previously noted that Illinois courts do not recognize retaliation claims based on
constructive discharge. Thomas v. Guardsmark, Inc., 381 F.3d 701, 707 (7th Cir.
2004) (“only an actual termination can support an employee’s retaliatory discharge
claim under Illinois law”). Our decision in Thomas also discussed the long and
uninterrupted line of Illinois cases frowning upon any expansion of retaliatory
discharge beyond actual terminations. Id. at 708. Seddon cites two unreported
district court decisions that suggest the Illinois Supreme Court has not categorically
foreclosed the possibility of recognizing a retaliatory constructive discharge claim in
the future. See Contreras v. Suncast Corp., No. 96 C 3439, 1997 WL 598120, at *5
(N.D. Ill. Sept. 19, 1997); Handel v. Belvedere USA Corp., No. 00 C 50420, 2001 WL
1286842, at *2 (N.D. Ill. Oct. 22, 2001). But as things stand now, retaliatory
constructive discharge claims are not recognized in Illinois, and the Illinois
Supreme Court’s language strongly discourages us from turning Seddon’s claim into
a novel cause of action under Illinois law.

       Seddon urges us to ask the Illinois Supreme Court whether it would
recognize his claim, but there is no need to certify a question because that court has
had “‘an opportunity to illuminate a clear path on the issue.’” Liberty Mut. Fire Ins.
Co. v. Statewide Ins. Co., 352 F.3d 1098, 1100 (7th Cir. 2003) (quoting State Farm
Mut. Auto Ins. Co. v. Pate, 275 F.3d 666, 672 (7th Cir. 2001)). All of the Illinois
Supreme Court’s decisions point in the same direction: against the recognition of a
claim for retaliatory constructive discharge.

                                                                          AFFIRMED.